t c memo united_states tax_court christopher s harrell sr and ingrid t harrell petitioners v commissioner of internal revenue respondent docket no filed date christopher s harrell sr and ingrid t harrell pro sese peter n scharff for respondent memorandum opinion thornton judge respondent determined deficiencies in petitioners’ income_tax of dollar_figure for and dollar_figure for respondent also determined 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the relevant years and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are continued that petitioners are liable for accuracy-related_penalties under sec_6662 of dollar_figure for and dollar_figure for after the parties’ concessions the remaining issues for decision are whether any portion of the annuity received by petitioner ingrid t harrell from the new york city employees’ retirement_system is excludable from petitioners’ gross_income for and and whether petitioners are entitled to deduct any expenses paid_or_incurred for the funeral or in the administration of the estate of howard wilkerson background the parties submitted this case fully stipulated pursuant to rule the stipulated facts are found accordingly when the petition was filed petitioners resided in new york during taxable years and mrs harrell received gross distributions of dollar_figure from the new york city employees’ retirement_system nycers mrs harrell received the distributions from nycers as the beneficiary of howard wilkerson her father who died on date on the date of her father’s death mrs harrell wa sec_24 years old continued rounded to the nearest dollar mr wilkerson was a tier member of nycers the summary_plan_description spd for tier members of nycers states that nycers is a defined_benefit_plan that consists of both employer and employee contributions the spd states that t ier members are required to contribute a portion of their salary each pay_period through payroll deductions these deductions are ‘basic’ employee contributions the basic employee contributions are not subject_to federal income_taxation in the year contributed but those contributions will be subject_to federal taxation upon distribution the spd further states that members may make additional employee contributions beyond the required basic employee contributions up to of the basic employee contribution rate these additional employee contributions are subject_to income_tax in the year the contributions are made mrs harrell received a letter from nycers dated date titled information concerning death_benefit this document indicates a total benefit payable of dollar_figure comprising a member’s share of dollar_figure and an employer’s share of dollar_figure the letter does not designate what amount if any of the member’s share of dollar_figure is an additional employee contribution as opposed to the required basic employee contribution according to a letter from nycers dated date mrs harrell elected to receive the benefit as an annual annuity of dollar_figure payable for life in equal monthly installments effective date during and mrs harrell paid various expenses related to her father’s death and the administration of his estate these expenses included among other things funeral_expenses attorney’s fees and certified_public_accountant c p a fees petitioners provided an unsigned copy of a form et-90 new york state estate_tax_return for mr wilkerson’s estate listing mrs harrell as the executor and reporting an annuity of dollar_figure at line and new york estate_tax of dollar_figure on the form et-90 mrs harrell claimed a deduction of dollar_figure for among other things funeral_expenses estate administration_expenses and debts of decedent and marked the box for no with regard to whether a federal estate_tax_return was required a memorandum from the c p a who allegedly prepared the form et-90 states that the amount of new york estate_tax owed is dollar_figure an incomplete copy of a notice of assessment resolution notice from the new york state department of taxation and finance dated date with regard to mr wilkerson’s estate indicates a total amount of estate_tax due of dollar_figure the notice states that the form et-90 reported an annuity at line of dollar_figure but that t o determine the proper amount of the annuity you should consult the life expectancy table using the beneficiary’s age and the information from the table it will result in the life expectancy that amount multiplied by the annual payment is the figure that should be reported as the annuity amount we are unable to change tax until an amended_return is filed the record does not include a copy of an amended form et-90 petitioners reported the full annuity distributions of dollar_figure from nycers on their form sec_1040 u s individual_income_tax_return for and petitioners now assert that dollar_figure of each of the dollar_figure distributions is excludable from gross_income on their original form_1040 petitioners did not deduct the expenses_incurred in and related to the death of and administration of the estate of mr wilkerson but they now claim entitlement to them as an estate_tax deduction on schedule a itemized_deductions as a net_operating_loss carryforward to their taxable_year 2the dollar_figure difference in this amount and the amount we find as the annuity amount is due to rounding additionally the annuity amount as reported on the form et-90 provided by petitioners and the annuity amount as recounted in the notice from the new york state department of taxation in finance do not correspond this discrepancy does not affect the outcome of this case discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that t he burden_of_proof shall be upon the petitioner the submission of this case under rule does not change or otherwise lessen petitioners’ burden_of_proof see rule b 121_tc_273 under sec_7491 if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper income_tax_liability and if certain conditions are met the burden_of_proof shifts to the commissioner see also rule a petitioners do not contend that the burden_of_proof should shift pursuant to sec_7491 and we conclude that the burden_of_proof has not shifted to respondent annuity payments sec_61 defines gross_income broadly as all income from whatever source derived it is well established that gross_income is to be broadly construed while exclusions from income are to be narrowly construed 515_us_323 35_f3d_93 2d cir taxpayers seeking an exclusion_from_gross_income must demonstrate that they are eligible for the exclusion and bring themselves within the clear scope of the exclusion 111_tc_339 ndollar_figure sec_61 and provides that annuities and pensions are among the forms of income within the purview of sec_61 sec_72 sets forth the specific rules applicable to taxation of among other things annuities and distributions from qualified_employer retirement plans see also sec_403 sec_72 reiterates the general_rule of inclusion in gross_income unless otherwise provided sec_72 however provides that portions of annuity payments may be excludable from income the excludable_portion of a payment generally is that portion which bears the same ratio to the payment as the investment_in_the_contract bears to the expected_return under the contract determined at the time the annuity payments begin exclusion_ratio sec_72 the term investment_in_the_contract is defined by reference to the aggregate amount of premiums or other consideration paid for the contract sec_72 a taxpayer’s investment_in_the_contract includes his or her nondeductible_contributions see 108_tc_54 hall v commissioner tcmemo_1998_336 tax ct memo lexi sec_334 at for this purpose an employee’s investment_in_the_contract also includes amounts contributed by the employer but only to the extent that such amounts were includable in the gross_income of the employee sec_72 consequently employee or employer contributions that were not includable in the employee’s gross_income for the contribution_year are not included in the employee’s investment_in_the_contract additionally for decedents dying before date former sec_101 provided that g ross income does not include amounts received by the beneficiaries or the estate of an employee if such amounts are paid_by or on behalf of an employer and are paid_by reason of the death of the employee see small_business job protection act of sbjpa pub_l_no sec_1402 sec_110 stat pincite the exclusion amount is limited to dollar_figure and is treated as additional investment_in_the_contract sec_101 and d repealed by sbjpa sec_1402 sec_1_72-8 income_tax regs sec_72 provides that if the expected_return under the contract for an annuity depends on the life expectancy of one or more individuals the expected_return is computed with reference to actuarial_tables prescribed by the secretary table v of sec_1_72-9 income_tax regs is generally used in determining the expected_return when the investment_in_the_contract includes a post-date investment and the annuity is based upon a single life expectancy see sec_1_72-6 income_tax regs if the contract provides that one annuitant is to receive a fixed monthly income_for_life the expected_return is determined by multiplying the total of the annuity payments_to_be_received annually by the multiple shown in the applicable table sec_1_72-5 income_tax regs sec_72 provides that the annuity_starting_date is the first day of the first period for which an amount is received as an annuity under the contract in determining the amounts of the annuity payments excludable from petitioners’ gross_income the analysis must begin with a determination of the investment_in_the_contract the letter from nycers regarding the information concerning death_benefit states that mrs harrell is entitled to a benefit payable of dollar_figure comprising a member’s share of dollar_figure and an employer’s share of dollar_figure petitioners have not produced evidence showing that the member’s share of dollar_figure was mr wilkerson’s investment_in_the_contract the evidence strongly suggests that the member’s share of dollar_figure was mr wilkerson’s required basic employee contribution to nycers that was not previously includable in his gross_income contrary to petitioners’ assertion that the entire amount of the member’s share of dollar_figure was made with after-tax_dollars the spd provides that any additional employee contribution is in addition to the basic employee contribution nothing in the record establishes what portion if any of the member’s share is an additional employee contribution as opposed to the required basic employee contribution additionally nothing in the record evidences that any of the employer’s share of dollar_figure was previously includable in mr wilkerson’s gross_income therefore we conclude that none of the nycers death_benefit of dollar_figure is investment_in_the_contract however because mr wilkerson died before date petitioners are entitled under former sec_101 to exclude from gross_income death_benefits of dollar_figure accordingly we conclude that petitioners’ investment_in_the_contract for the nycers death_benefit is dollar_figure the expected_return on the nycers contract is determined by multiplying the total of the annuity payments_to_be_received annually of dollar_figure by the multiple shown in the applicable table of sec_1_72-9 income_tax regs the dollar_figure nycers death_benefit was payable as a result of mr wilkerson’s death on date thus the dollar_figure death_benefit is a post-1986 investment in the nycers annuity and table v of sec_1_72-9 income_tax regs applies mrs harrell wa sec_24 years old on date the date the annuity became effective table v of sec_1_72-9 income_tax regs provides that for a single_life_annuity that begins when the annuitant i sec_24 years old the multiple i sec_58 as a result the expected_return of the nycers annuity is the total annual annuity_payment of dollar_figure multiplied by the multiple shown in table v of or dollar_figure dollar_figure dollar_figure the exclusion_ratio is computed by dividing the investment_in_the_contract of dollar_figure by the expected_return of dollar_figure or dollar_figure dollar_figure see sec_72 as a result of applying the exclusion_ratio to the nycers annual annuity_payment of dollar_figure the excludable amount is dollar_figure dollar_figure dollar_figure see id accordingly we hold that petitioners are entitled to exclude from gross_income dollar_figure of the dollar_figure nycers annuity_payment for each of the taxable years and expenses related to mr wilkerson’s death and estate administration deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to them 319_us_590 89_tc_816 it is axiomatic that income is taxed to the person who earns it and deductions are thus generally not transferable between taxpayers vichich v commissioner 146_tc_186 holding that a surviving_spouse was not entitled to inherit or otherwise retain a tax_benefit that was originally conferred on the deceased spouse citing 410_us_441 337_us_733 292_us_435 and 281_us_111 a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms new colonial ice co v helvering u s pincite in support of their claimed entitlement to a deduction for for funeral and estate administration_expenses for mr wilkerson petitioners point to various internal_revenue_service irs publications petitioners’ reliance on these publications is misplaced the publications that petitioners rely upon discuss deductions allowable under sec_691 and c relating to income in respect of decedents and net operating losses allowable under sec_172 sec_691 is not pertinent because funeral and estate administration_expenses are not specified therein as a 3petitioners’ seriatim answering brief in support of the deduction for funeral and estate administration_expenses references the following irs publications instructions for form_706 united_states estate and generation-skipping_transfer_tax return rev date publication survivors executors and administrators publication pension and annuity income publication individual_retirement_arrangements iras and publication net operating losses nols for individuals estates and trusts type of expense for which a deduction may be claimed sec_691 is limited to deductions or credits authorized by sec_162 trade_or_business_expenses interest taxes expenses for production_of_income or depletion sec_262 provides that except as otherwise expressly provided in the code no deduction shall be allowed for personal living or family_expenses funeral_expenses are clearly personal or family_expenses see beck v commissioner tcmemo_2001_270 tax ct memo lexis at holding that income_tax deduction claimed for wife’s funeral_expenses was a nondeductible personal_expense carr v commissioner tcmemo_1979_400 tax ct memo lexi sec_120 at holding that taxpayer failed to show that funeral_expenses for brother-in-law was a business_expense as distinguished from a personal_expense see also 35_tc_737 finding that funeral_expenses were not properly claimed on estate’s fiduciary income_tax return but were allowable only as a deduction to the estate under sec_2053 therefore petitioners are not entitled to a deduction under sec_691 as the funeral and estate administration_expenses are nondeductible personal or family_expenses see sec_262 sec_691 allows a recipient of income_in_respect_of_a_decedent an income_tax deduction equal to the federal estate_tax attributable to that item petitioners have not produced evidence that a federal estate_tax_return was filed or that federal estate_tax was paid for mr wilkerson’s estate therefore petitioners are not entitled to a deduction under sec_691 in any event sec_461 requires a taxpayer to deduct expenses for the year required under his or her method_of_accounting a cash_basis taxpayer generally must deduct his or her expenses for the year that payment of those expenses takes place 104_tc_518 reynolds v commissioner tcmemo_2000_20 aff’d 296_f3d_607 7th cir sec_1_461-1 income_tax regs for this additional reason petitioners are not entitled to deductions for their taxable_year for expenses paid in and finally petitioners are not entitled to deduct any net_operating_loss carryforward with respect to the disputed funeral and estate administration_expenses because as previously discussed these expenses are nondeductible personal or family_expenses they are not allowable expenses in computing any net_operating_loss see sec_172 defining net_operating_loss as the excess of deductions allowed in chapter of the code over gross_income and perhaps more fundamentally sec_172 preclude s from the computation of the net_operating_loss of an individual taxpayer any deduction which is not attributable to a trade_or_business 17_tc_318 27_tc_99 unless it be a sec_165 casualty_loss rodriguez-torres v commissioner tcmemo_1970_76 tax ct memo lexi sec_281 at n in sum petitioners are not entitled to a deduction for for funeral or estate administration_expenses the court has considered all of petitioners’ arguments contentions and statements to the extent not discussed herein the court concludes that they are moot meritless or irrelevant to reflect the foregoing decision will be entered under rule 4the deductions that petitioners claimed might have been allowable on a federal estate_tax_return under sec_2053 which provides that the value of the taxable_estate shall be determined by reducing the value of the gross_estate for among other things funeral and estate administration_expenses the evidence does not show however that any federal estate_tax_return was filed for mr wilkerson’s estate
